ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-201, recommending the disbarment of SONIA D. HARRIS, formerly of EAST ORANGE, who was admitted to the bar of this State in 1987, and who thereafter was suspended from the practice of law pursuant to Rule 1:20—13(b) by Order of the Court filed May 18, 2000, and who remains suspended at this time;
And the recommendation of disbarment having been based on the knowing misappropriation of entrusted funds and respondent’s conviction of money laundering, conspiracy to commit money laundering, theft by deception, and conspiracy to commit theft by deception, conduct in violation of RPC 4.1 (false statement of material fact or law to a third person or failure to disclose a material fact to a third person when disclosure is necessary to avoid assisting a criminal or fraudulent act by a client), RPC 8.4(b) (criminal act that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And SONIA D. HARRIS having failed to appear on the return date of the Order to Show Cause issued in this matter, or to respond to the Court’s offer to have counsel appointed for her by reason of her incarceration;
And good cause appearing;
It is ORDERED that SONIA D. HARRIS be disbarred, effective immediately, and that her name be stricken from the roll of attorneys; and it is further
*45ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that SONIA D. HARRIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by SONIA D. HARRIS, pursuant to Rule 1:21-6, which were restrained from disbursement except on application to this Court, for good cause shown, by Order of the Court filed May 18, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.